ON MOTION
LOURIE, Circuit Judge.

ORDER

Andrew M. D’Avanzo and Linda J. D’Avanzo move for leave to file their brief *325out of time.* The appellants state that the United States does not oppose.
We note that this appeal was dismissed on February 14, 2006 for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the dismissal order is vacated.
(2) The motion for leave to file the brief out of time is granted.
(3) The United States should compute its brief due date from the date of filing of this order or the fifing of any replacement brief, whichever is later.

 In the brief, the appellants request permission to file another opening brief regarding other issues. This request is denied. Only one opening brief may be filed. If the appellants wish to withdraw the filed brief and submit a replacement brief addressing all issues, then the replacement brief must be filed within 14 days.